Kinne, J.
The defendant was convicted of the crime of committing a nuisance, and from a judgment imposing a fine of three hundred dollars, attorney’s fee, and costs, and an order of imprisonment in default of payment, he appeals. The transcript submitted to us contains the indictment, bond, notice of appeal, motion for new trial, and record entry. The defendant excepted to the overruling of his motion for new trial, and to the entry of judgment against him. The grounds of the motion for a new *723trial are that the verdict is contrary to the law and the evidence, that the court erred in admitting testimony, and in stating the issues to the jury, and in giving and refusing instructions, and in other respects. As neither the evidence nor instructions given and refused are before us, we can not pass upon the alleged errors. There is no error apparent in the record, and the judgment of the district court is affirmed.